   Case: 1:18-cv-00680-TSB Doc #: 22 Filed: 08/27/20 Page: 1 of 2 PAGEID #: 192




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 LAFAYETTE LIFE INSURANCE                     :        Case No. 1:18-cv-680
 COMPANY,                                     :
                                              :        Judge Timothy S. Black
       Plaintiff,                             :
                                              :
 vs.                                          :
                                              :
 EUGENE PRESTON GIVENS, JR, et                :
 al.,                                         :
                                              :
        Defendants.                           :

                                         ORDER

       This civil action is before the Court on the motion of Defendants Tchacona

Chermease Bell, Eric Christopher Givens, Sr., Carolyn Renee Givens, Great Grace

Church, and Varice Oletha Smallwood (the “Requesting Defendants”) for default

judgment against Defendants Eugene Preston Givens, Jr. and Angela Marie Givens (the

“Defaulting Defendants”). (Doc. 21). Rule 55(b)(1) allows a party to request that the

clerk enter default judgment against a defendant who has defaulted if the claim is for a

sum certain. Fed. R. Civ. P. 55(b)(1)

       The Clerk properly entered default against the Defaulting Defendants on August

12, 2020 pursuant to Rule 55(a). (Doc. 20). Requesting Defendants have shown that

they are requesting a sum certain of $322,826.59, plus all accrued interest is due.

Requesting Defendants have submitted the Affidavit of Michelle D. Rhett, Esq. to show

how the funds shall be distributed. (Doc. 16 at 37).

       The Court finds that Requesting Defendants have satisfied the requirements of
   Case: 1:18-cv-00680-TSB Doc #: 22 Filed: 08/27/20 Page: 2 of 2 PAGEID #: 193




Rule 55(b)(1) and their motion for default judgment and disbursement of funds (Doc. 21)

is GRANTED.

      Accordingly,

      1) The Clerk SHALL enter default judgment against Defendants Eugene
         Preston Givens, Jr. and Angela Marie Givens.

      2) The Clerk SHALL disburse the money deposited with the Clerk by Plaintiff
         Lafayette Life Insurance Company on May 23, 2019, in the amount of
         $322,826.59, plus all accrued interest, via one check made payable to
         Boonswang Law Firm and shall be mailed to Michael A. Wentz, Esq.,
         Boonswang Law Firm, 1500 Sansom Street, Suite 200, Philadelphia, PA
         19102-2800.

      3) Upon Mr. Wentz’s receipt of the disbursement check, he SHALL ensure that
         it is timely deposited into his firm’s trust account and that the proceeds thereof
         are timely disbursed to each of the Defendants in the following percentages of
         the funds: Great Grace Church: 20%; Eric Christopher Givens, Sr.: 13.33%;
         Tchacona Chermease Bell: 13.33%; Carolyn Renee Givens: 13.33%; Varice
         Oletha Smallwood: 13.33%; Angela Marie Givens: 13.33%; and Eugene
         Preston Givens, Jr.: 13.33%, plus any cents that may remain due to rounding.

      4) The Clerk shall enter judgment accordingly, whereupon this case is
         TERMINATED on the docket of this Court.

      IT IS SO ORDERED.

Date: 8/27/2020                                             /s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                            2
